Citation Nr: 9900134	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  94-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for Mucha-Habermann 
disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to March 
1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefits sought on appeal.  
The appellant filed a notice of disagreement with this rating 
determination in May 1994.  A statement of the case was 
thereafter issued in July 1994.  The appellant perfected his 
appeal in this matter in July 1994.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in general, that the evidence 
establishes entitlement to service connection for a skin 
disorder, claimed as Mucha Haberman disease, due to his 
exposure to chemical toxins during service.  Alternatively, 
the appellant contends that his skin disorder was 
misdiagnosed and represents the clinical manifestation of 
lymphoma attributable to his exposure to Agent Orange in 
service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that new and material evidence has 
not been presented to reopen the claim of entitlement to 
service connection for Mucha-Habermann disease.


FINDINGS OF FACT

1.  All available and relevant evidence necessary for an 
equitable disposition of the appellants appeal has been 
obtained by the RO.

2.  The appellants claim for service connection for Mucha-
Habermann disease was finally denied in an April 1981 rating 
decision.

3.  Additional evidence submitted since the April 1981 
decision is cumulative of evidence previously considered or 
is not probative of the issue on appeal.


CONCLUSION OF LAW

Evidence received since the April 1981 denial of service 
connection for Mucha-Habermann disease is not new and 
material; the decision is final, and the claim is not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West & Supp 
1991); 38 C.F.R. §§ 3.104, 3.156 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection for a skin disorder, claimed as Mucha-
Habermann disease, was denied by rating decision dated in 
April 1981.  Evidence reviewed in conjunction with this 
rating determination included service medical records, VA 
medical examination report, and outpatient treatment records.  

Service medical records reflect that the appellant was 
evaluated in July 1970 for boils.  The clinical report 
indicated that culture and sensitivity test of an abscess on 
the appellants back was coagulase positive for 
staphylococcus aureus.  The records disclose that the boils 
were incised and drained.  Examination upon separation from 
service, conducted in March 1971, was negative for any 
complaints or clinical findings relative to the skin.

Clinical records, dated from 1977 to 1981, reflect that the 
appellant was treated intermittently for a rash.  These 
records show that the appellant was hospitalized at a VA 
medical facility in December 1980 for skin biopsy of 
ulcerated, erythematous papules located in the inner aspects 
of the arms and thighs.  It was noted that the appellant was 
initially biopsied in November 1980, the results of which 
showed lymphocytic vasculitis consistent with Mucha-Habermann 
disease.  A March 1981 clinical evaluation report indicated 
that the appellant did not exhibit any new lesions.  It was 
noted that the appellant had lesions on the back and chest, 
along with right knee pustules.  The clinical assessment was 
folliculitis.  The examiner also noted that Mucha-Habermann 
disease was highly doubt[ed].

Finally, VA examination in February 1981 showed scattered 
macular, fading lesions on the back, chest, and abdomen.  He 
was also noted to have papulonecrotic lesions with some 
crusting on the thighs and in the groin area.  The diagnostic 
impression was pityriasis lichenoides et varioliformis, under 
treatment. 

In April 1981, the RO determined that service connection for 
Mucha-Habermann disease was not warranted.  The appellant was 
notified of this rating determination in May 1981.  The 
record discloses that the appellant did not perfect an appeal 
in this matter.

Evidence received since the April 1981 rating action reflects 
that the appellant was intermittently treated between 1980 
and 1995 for complaints of lesions and pruritus, which were 
variously diagnosed as folliculitis, lichensimplex chronicus, 
Mucha-Habermann disease, a variant of pityriasis, 
lichenification, actinodermatitis, colloid milia, and 
significant sun damage.  The records disclose that the 
appellant was evaluated in June 1992 for complaints of 
recurrent pruritus rash, which the examiner specifically 
noted were not related to Agent Orange exposure.  A review of 
these records further shows that the appellant was seen in 
June 1984, requesting additional medication for his reported 
residual dermatological impairment which he attributed to 
Agent Orange exposure during service.  The examiner indicated 
that the medical evidence of record did not reference skin 
pathology due to herbicide exposure.

In correspondence, dated in March 1990, the appellant noted 
his belief that the earlier (December 1980) VA 
hospitalization showed evidence of cancer of the lymphnoids 
manifested by his current skin rash.  He reiterated his 
contention that his condition was attributable to herbicide 
exposure during service.   

In correspondence, dated in May 1994, the appellant indicated 
his belief that his skin disorder was misdiagnosed.  In that 
regard, he asserted that his skin disorder was the 
manifestation of lymphoma.  He indicated that during the 
course of his VA hospitalization, he was treated with 
medication typically used to treat cancer patients.  

During a November 1994 hearing, the appellant testified 
concerning the onset and severity of symptoms related to his 
skin disorder.  He stated that the he was exposed to chemical 
agents while stationed in Vietnam.  In that context, he noted 
that he was assigned to a heavy artillery unit, and that most 
of the areas that his unit was stationed were defoliated 
prior to their arrival.  He also reported instances during 
which he was directly exposed to herbicides.  The appellant 
indicated that he initially experienced symptoms of minor 
skin rash, with burning and itching sensations proximate to 
his release from service.  He indicated that he did not 
immediately seek medical treatment for his symptoms, because 
his symptoms were mild in nature at that time.  He noted that 
in 1980, he developed a severe rash on his trunk and 
extremities.  He was hospitalized for this condition, and 
treated with several medications with no improvement.  He 
stated that his skin condition was at that time manifested by 
eruptions, burning and itching sensation, low grade fever, 
and fatigue.  He indicated that his condition was 
subsequently diagnosed as Mucha-Habermann disease, and he was 
treated with a course of medication, sitz baths, and 
ultraviolet light.  He reported that he now has residual 
scarring attributable to the skin lesions.  The appellant 
noted that the medication which arrested his skin disorder, 
methotrexate, is typically administered to cancer patients.  
He further noted that during the course of this admission, he 
was advised that clinical tests showed that his white cell 
count was increasing.  Testimony was offered that the 
appellant had not engaged in any post service employment 
which exposed him to chemical agents.  The appellant stated 
that he was advised by a VA physician that his condition had 
been misdiagnosed as Mucha-Habermann disease, but noted that 
the physician did not offer an opinion or diagnostic 
impression.  The appellant indicated his skin disorder is 
currently manifested by itching and burning of the skin, with 
recurrent outbreaks of rash which develop into sores.  He 
continues to take medications, to include steroids, and 
utilizes topical solutions.  When queried, he acknowledged 
that he has not taken methotrexate since his VA 
hospitalization.  It was the appellants contention that his 
rare skin disorder was related to herbicide exposure during 
service.

The appellant underwent VA examination in May 1996.  At that 
time, he reported subjective complaints of recurring itching 
and sores on the arms and legs.  The appellant indicated that 
he was not currently taking medication for these symptoms.  
The medical examination report referenced a history of boils 
in service, and lymphoma and Mucha-Habermann disease 
following release from service.  Regarding the latter 
conditions, the appellant reported that these disorders were 
in remission.  Objective findings on examination revealed 
more than 30 excoriations and excoriated macules on the arms 
and lower legs.  The examiner noted that there were multiple 
hypopigmented macular scars on the appellants arms.  There 
were no primary skin lesions.  The torso was noted to be 
clear.  The diagnostic impression was history of furuncles, 
history of Mucha-Habermann disease, and neurodermatitis.

The record reflects that in February 1998 VA medical opinion 
was requested regarding the etiology of the appellants 
current skin disorder.  In his assessment, the examiner 
indicated that he conducted a thorough review of the recorded 
medical history, in addition to several medical texts 
concerning the claimed skin disorder.  It was noted that the 
appellant was treated in service for boils which, were noted 
to have resolved following treatment due to the absence of 
further documented treatment.  It was also noted that the 
appellant was treated post service, in 1980, for an episode 
of dermatitis diagnosed as Mucha-Habermann disease.  The 
examiner noted that while the condition initially responded 
to treatment, the record documents recurrent episodes of the 
disorder, suggestive of a chronic condition.  The examiner 
further noted that his review of the record did not reveal 
evidence diagnostic of lymphoma.  In that regard, it was 
noted that the only reference to lymphoma was the medical 
history the appellant provided during VA examination in May 
1996.  It was also noted that there was no evidence of 
ongoing Mucha-Habermann disease.  Regarding the etiology of 
the current skin disorder, the examiner indicated that there 
was no known clinical association of a boils with a later 
condition of pityriasis lichenoides.  Thus, the examiner 
indicated that a causal relationship between the in service 
boils and the current skin disorder was remote in this 
instance.  In that regard, Mucha-Habermann disease was noted 
to be related to 
an ongoing infectious disorder, and would not emerge several 
years later.  Finally, the examiner commented,

It is most unlikely that there is any 
relationship between the acute occurrence and 
treatment of boils in 1970 and an episode of 
Mucha-Habermann disease beginning in 1980.  


Analysis

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated during service or that the disease 
or disorder is otherwise attributable to service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1997).   Service connection may be granted for certain forms 
of cancer and other disorders which are specifically related 
to herbicide exposure.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1997).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.

The appellant has petitioned to reopen a previously denied 
claim of service connection for a skin disorder, claimed as 
Mucha-Habermann disease.  The appellants claim of 
entitlement to service connection was denied in an April 1981 
decision of the RO.  He was informed of that decision in a 
May 1981 letter from the RO.  He did not appeal that decision 
within the requisite time.  Because the decision was not duly 
appealed, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1997).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is new 
and material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
new and material, it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

38 U.S.C.A. § 5108 provides that [I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1997).  Cf. Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).

The United States Court of Veterans Appeals (Court) has held 
that VA is required to review for newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed April 1981 RO 
decision.  The Board notes that the record reflects further 
adjudicative action in this case in August 1984; however, 
there is no discernible indication of record that the 
appellant was notified of this rating determination.  
Accordingly, the August 1984 decision is not final. 

The evidence added to the record since the time of the April 
1981 denial of the appellants claim is new in that it post-
dates the ROs decision.  Additional outpatient treatment 
records, lay statements, and medical examination reports of 
VA examinations were not on file at the time the RO 
considered this case in April 1981.  Regarding the lay 
statements submitted from the appellant, the Board notes that 
this evidence is not material as it provides no evidence of a 
causal nexus between any current skin pathology from which he 
now suffers and his period of military service.

With respect to the appellants contentions, the Board must 
note that they are essentially identical to those advanced at 
the time of the April 1981 determination, and thus are 
cumulative and not new.  More fundamentally, the Court has 
held that while a lay person can provide probative eye-
witness evidence of visible symptoms, however, a lay person 
can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2  
Vet. App. 492 (1992).  The Court has further held that "where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."   
Grottveit v. Brown, 5 Vet. App. 93 (1993).  Thus, the 
appellants belief that his experiences in service are linked 
to current disability is not probative evidence on a question 
of medical causation.  Indeed, the Court has specifically 
held that a lay party's assertion of medical causation is not 
sufficient to establish a plausible, well grounded claim (or, 
for that matter, to provide a predicate to reopen a 
previously and finally denied claim).  Moray v. Brown, 5  
Vet. App. 211, 214 (1993).  As such, this new evidence is not 
probative of the question of whether the appellants claimed 
Mucha-Habermann disease is causally related to service since, 
when considered by itself or in conjunction with the previous 
evidence of record, it does not establish a relationship or 
link to service sufficient to demonstrate incurrence in or 
aggravation of a preexisting condition. 

The Board has carefully and thoroughly reviewed the evidence 
of record.  The Board finds, however, that the record 
reflects no competent medical evidence containing an opinion 
that any current skin symptomatology is etiologically related 
to exposure to Agent Orange during service or that such 
condition was incurred during the appellants period of 
military service.  The only evidence which attributes service 
connection of the appellants claimed disorder to service is 
the lay statements of the appellant.  In this context, the 
appellant asserts that the skin disorder was incurred during 
service.  The Board does not doubt the sincerity of the 
appellants beliefs concerning the onset and severity of his 
symptomatology.  The Court of Veterans Appeals has held, 
however, that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 93 (1993).  The 
appellant is not shown to be other than a lay party, and 
therefore he can not provide competent evidence as to medical 
diagnosis or causation.  Thus, his assertions can not provide 
a foundation to reopen a claim that has been previously and 
finally denied.  Moray v. Brown, 5 Vet. App. 211 (1993).  

Thus, it is the opinion of the Board that while the evidence 
submitted since 1981 is new, to the extent that these records 
document additional clinical treatment and diagnostic 
findings which do not appear in prior medical records, this 
evidence, when considered by itself or in conjunction with 
the previous evidence of record, is devoid of any competent 
medical evidence indicating a causal correlation between such 
dermatological symptomatology and the appellants service.  
Indeed, the additional medical opinion on this determinative 
question is decisively against the claim.  Accordingly, the 
claim is not reopened.


Additional Matter

In the context of the instant claim, the appellant has 
contended that his skin disorder, claimed as Mucha-Habermann 
disease, had its onset during service and is causally related 
to his herbicide exposure.  The Board notes that the 
appellant posits an additional theory of entitlement.  In 
that regard, he now maintains that his current skin disorder 
represents a lymphoma due to Agent Orange exposure that was 
initially misdiagnosed.  A review of the record discloses 
that the appellant was advised, in the May 1998 supplemental 
statement of the case, that allegations of cancer due to 
Agent Orange exposure effectively constituted a new claim for 
benefits, and of the requirement that the appellant file a 
separate claim for consideration under this theory of 
entitlement.  Accordingly, this claim has not been developed 
for appellate review, and is not discussed in the context of 
this decision.


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for Mucha-Habermann disease, 
the claim remains denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
